PROMISSORY NOTE

         
 
  No. ____________________
$5,800,000.00
  Date: March ____, 2008
Chicago, Illinois
  Maturity Date: March ___, 2011

1. AGREEMENT TO PAY. For value received, G&E HEALTHCARE REIT FORT ROAD MEDICAL,
LLC, a Delaware limited liability company (“Borrower”) hereby promises to pay to
the order of LASALLE BANK NATIONAL ASSOCIATION, a national banking association,
its successors and assigns (the “Lender”), the principal sum of Five Million
Eight Hundred Thousand and 00/100 DOLLARS ($5,800,000.00) or so much as from
time to time has been advanced (the “Loan”) on or before March      , 2011,
subject to extension to March      , 2012 and thereafter to March      , 2013 on
the terms provided herein (the “Maturity Date”), at the place and in the manner
hereinafter provided, together with interest thereon at the rate or rates
described below, and any and all other amounts which may be due and payable
hereunder or under any of the Loan Documents (as hereinafter defined) from time
to time.

2. INTEREST RATE.

2.1 Interest Prior to Default.

(a) Interest shall accrue on the principal balance of this Note outstanding from
the date hereof through the Maturity Date at the Borrower’s option from time to
time of (i) a floating per annum rate of interest (the “Floating Rate”) equal to
the Prime Rate (as hereinafter defined), or (ii) a per annum rate of interest
(the “LIBOR Rate”) equal to LIBOR (as hereinafter defined) for the relevant
Interest Period (as hereinafter defined), plus one and sixty-five one hundredths
percent (1.65%) (the “Applicable Margin”), such LIBOR Rate to remain fixed for
such Interest Period. Changes in the Floating Rate to be charged hereunder based
on the Prime Rate shall take effect immediately upon the occurrence of any
change in the Prime Rate. Any portion of the principal amount of this Note
bearing interest at the Floating Rate is referred to herein as a “Prime Loan”.
Any portion of the principal amount of this Note bearing interest at the LIBOR
Rate is referred to herein as a “LIBOR Loan”.

(b) A request by the Borrower for a Prime Loan must be received by the Lender in
writing no later than 2:00 p.m. Chicago, Illinois time, on any day other than a
Saturday, Sunday or a legal holiday on which banks are authorized or required to
be closed for the conduct of commercial banking business in Chicago, Illinois (a
“Business Day”). As used herein, “Prime Rate” shall mean the floating per annum
rate of interest most recently announced by the Lender at Chicago, Illinois as
its prime or base rate. A certificate made by an officer of the Lender stating
the Prime Rate in effect on any given day, for the purposes hereof, shall be
conclusive evidence of the Prime Rate in effect on such day. The Prime Rate is a
base reference rate of interest adopted by the Lender as a general benchmark
from which the Lender determines the floating interest rates chargeable on
various loans to borrowers with varying degrees of creditworthiness and the
Borrower acknowledges and agrees that the Lender has made no representations
whatsoever that the Prime Rate is the interest rate actually offered by the
Lender to borrowers of any particular creditworthiness.

(c) LIBOR Rate. The designation of a LIBOR Loan by the Borrower is subject to
the following requirements:

(i) A request for a LIBOR Loan (a “LIBOR Loan Request”) must be received by the
Lender no later than 2:00 p.m. Chicago, Illinois time two Business Days prior to
the first day of the Interest Period on which such LIBOR Loan shall be advanced,
shall be irrevocable, and shall state the initial Interest Period and amount of
such LIBOR Loan. Each LIBOR Loan will be in an amount not less than Five Hundred
Thousand and 00/100 Dollars ($500,000.00) or a higher integral multiple of One
Hundred Thousand and 00/100 Dollars ($100,000.00). No more than five (5)
separate LIBOR Loans may be outstanding at any time. A request for a LIBOR Loan
received by the Lender after 2:00 p.m. Chicago, Illinois on any Business Day
time will be processed and funded by the Lender on the third Business Day
thereafter.

(ii) If pursuant to the LIBOR Loan Request, the initial Interest Period of any
LIBOR Loan commences on any day other than the first Business Day of any month,
then the initial Interest Period of such LIBOR Loan shall end on the first day
of the following calendar month, notwithstanding the Interest Period specified
in the LIBOR Loan Request, and the LIBOR Rate for such LIBOR Loan shall be equal
to LIBOR for an interest period equal to the length of such partial month, plus
the Applicable Margin. Thereafter, each LIBOR Loan shall automatically renew (a
“LIBOR Rollover”) for the Interest Period specified in the LIBOR Loan Request at
the then current LIBOR Rate plus the Applicable Margin unless the Borrower, in a
subsequent LIBOR Loan Request received by the Lender no later than 2:00 p.m.
Chicago, Illinois time on the second (2nd) Business Day before the expiration of
the existing Interest Period, shall elect a different Interest Period or the
conversion of all or a portion of the LIBOR Loan to a Prime Loan. The Borrower
may not elect a LIBOR Rate, and an Interest Period for a LIBOR Loan shall not
automatically renew, with respect to any principal amount which is scheduled to
be repaid before the last day of the applicable Interest Period, and any such
amounts shall bear interest at the Floating Rate, until repaid.

(iii) “LIBOR” shall mean a rate of interest equal to (A) the per annum rate of
interest at which United States dollar deposits in an amount comparable to the
amount of the relevant LIBOR Loan and for a period equal to the relevant
Interest Period are offered in the London Interbank Eurodollar market at
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period (or three Business Days prior to the commencement of such
Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by the Lender in its sole discretion), divided by (B) a number
determined by subtracting from 1.00 the then stated maximum reserve percentage
for determining reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D), such rate to remain
fixed for such Interest Period, or as LIBOR is otherwise determined by the
Lender in its sole and absolute discretion. The Lender’s determination of LIBOR
shall be conclusive, absent manifest error.

(iv) “Interest Period” shall mean, with regard to any LIBOR Loan, successive
one, two or three month periods, as selected by the Borrower in its LIBOR Loan
Request; provided, however, that: (A) each Interest Period occurring after the
initial Interest Period of any LIBOR Loan shall commence on the day on which the
preceding Interest Period for such LIBOR Loan expires; (B) whenever the last day
of any Interest Period would otherwise occur on a day other than a Business Day,
the last day of such Interest Period shall be extended to occur on the next
succeeding Business Day; (C) whenever the first day of any Interest Period
occurs on a date for which there is no numerically corresponding date in the
month in which such Interest Period terminates, such Interest Period shall end
on the last day of such month, unless such day is not a Business Day, in which
case the Interest Period shall terminate on the first Business Day of the
following month, provided, however, that so long as the LIBOR Rollover remains
in effect, all subsequent Interest Periods shall terminate on the date of the
month numerically corresponding to the date on which the initial Interest Period
commenced; and (D) the final Interest Period for any LIBOR Loan must be such
that its expiration occurs on or before the Maturity Date. If at any time an
Interest Period expires less than one month before the Maturity Date, such LIBOR
Loan shall automatically convert to a Prime Loan on the last day of the then
existing Interest Period, without further demand, presentment, protest or notice
of any kind, all of which are hereby waived by the Borrower.

(v) Notwithstanding anything to the contrary contained herein, the principal
balance of any LIBOR Loan may not be prepaid in whole or in part at any time.
If, for any reason, a LIBOR Loan is paid prior to the last Business Day of any
Interest Period, whether voluntary, involuntary, by reason of acceleration or
otherwise, each such prepayment of a LIBOR Loan will be accompanied by the
amount of accrued interest on the amount prepaid and any and all costs,
expenses, penalties and charges incurred by the Lender as a result of the early
termination or breakage of a LIBOR Loan, plus the amount, if any, by which
(A) the additional interest which would have been payable during the Interest
Period on the LIBOR Loan prepaid had it not been prepaid, exceeds (B) the
interest which would have been recoverable by the Lender by placing the amount
prepaid on deposit in the domestic certificate of deposit market, the eurodollar
deposit market, or other appropriate money market selected by the Lender, for a
period starting on the date on which it was prepaid and ending on the last day
of the Interest Period for such LIBOR Loan (collectively, the “Make Whole
Costs”). The amount of any such loss or expense payable by the Borrower to the
Lender under this section shall be determined in the Lender’s sole discretion
based upon the assumption that the Lender funded its loan commitment for LIBOR
Loans in the London Interbank Eurodollar market and using any reasonable
attribution or averaging methods which the Lender deems appropriate and
practical, provided, however, that the Lender is not obligated to accept a
deposit in the London Interbank Eurodollar market in order to charge interest on
a LIBOR Loan at the LIBOR Rate.

(vi) If the Lender determines in good faith (which determination shall be
conclusive, absent manifest error) prior to the commencement of any Interest
Period that (A) the making or maintenance of any LIBOR Loan would violate any
applicable law, rule, regulation or directive, whether or not having the force
of law, (B) United States dollar deposits in the principal amount, and for
periods equal to the Interest Period, of any LIBOR Loan are not available in the
London Interbank Eurodollar market in the ordinary course of business, (C) by
reason of circumstances affecting the London Interbank Eurodollar market,
adequate and fair means do not exist for ascertaining the LIBOR Rate to be
applicable to the relevant LIBOR Loan, (D) the LIBOR Rate does not accurately
reflect the cost to the Lender of a LIBOR Loan, or (E) an Event of Default (as
hereinafter defined) has occurred and is continuing or any event or circumstance
exists which, with the giving of notice or passage of time, would constitute an
Event of Default, the Lender shall promptly notify the Borrower thereof and, so
long as any of the foregoing conditions continue, the Lender will have no
obligation to accept an election by the Borrower for a LIBOR Loan, and each
existing LIBOR Loan, at the Borrower’s option, shall be (1) converted to a Prime
Loan on the last Business Day of the then existing Interest Period, or (2) due
and payable on the last Business Day of the then existing Interest Period,
without further demand, presentment, protest or notice of any kind, all of which
are hereby waived by the Borrower.

(vii) If, after the date hereof, a Regulatory Change (as hereinafter defined)
shall, in the reasonable determination of the Lender, make it unlawful for the
Lender to make or maintain any LIBOR Loans, the Lender will have no obligation
to accept an election by the Borrower for a LIBOR Loan. In addition, at the
Borrower’s option, each existing LIBOR Loan shall be immediately (A) converted
to a Prime Loan on the last Business Day of the then existing Interest Period or
on such earlier date as required by law, or (B) due and payable on the last
Business Day of the then existing Interest Period or on such earlier date as
required by law, all without further demand, presentment, protest or notice of
any kind, all of which are hereby waived by the Borrower. As used herein,
“Regulatory Change” shall mean the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any governmental authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over the Lender or
its lending office.

(viii) If any Regulatory Change (whether or not having the force of law) shall
(a) impose, modify or deem applicable any assessment, reserve, special deposit
or similar requirement against assets held by, or deposits in or for the account
of, or loans by, or any other acquisition of funds or disbursements by, the
Lender; (b) subject the Lender or any LIBOR Loan to any tax, duty, charge, stamp
tax or fee, or change the basis of taxation of payments to the Lender of
principal or interest due from the Borrower hereunder (other than a change in
the taxation of the overall net income of the Lender); or (c) impose on the
Lender any other condition regarding any LIBOR Loan or the Lender’s funding
thereof, and the Lender shall determine (which determination shall be
conclusive, absent manifest error) that the result of the foregoing is to
actually increase the cost to the Lender of making or maintaining any LIBOR
Loans or to reduce the amount of principal or interest received by the Lender
hereunder on any LIBOR Loan, then the Borrower shall pay to the Lender, on
demand, such additional amounts as the Lender shall from time to time determine
are sufficient to compensate and indemnify the Lender for such increased costs
or reduced amounts (the “LIBOR Indemnification Costs”).

2.2 Interest After Default. From and after the Maturity Date or upon the
occurrence and during the continuance of an Event of Default, interest shall
accrue on the unpaid principal balance during any such period at an annual rate
(the “Default Rate”) equal to four percent (4.00%) plus the Floating Rate;
provided, however, in no event shall the Default Rate exceed the maximum rate
permitted by law. The interest accruing under this section shall be immediately
due and payable by the Borrower to the holder of this Note upon demand and shall
be additional indebtedness evidenced by this Note.

2.3 Interest Calculation. Interest on this Note shall be calculated on the basis
of a 360 day year and the actual number of days elapsed in any portion of a
month in which interest is due. If any payment to be made by the Borrower
hereunder shall become due on a day other than a Business Day, such payment
shall be made on the next succeeding Business Day and such extension of time
shall be included in computing any interest in respect of such payment.

3. PAYMENT TERMS.

3.1 Principal and Interest. Payments of principal and interest due under this
Note, if not sooner declared to be due in accordance with the provisions hereof,
shall be made as follows:

(a) Commencing on April 1, 2008, and continuing on the first day of each month
thereafter through and including the month in which the Maturity Date occurs,
all accrued and unpaid interest on the principal balance of this Note
outstanding from time to time shall be due and payable. Interest accrued on any
LIBOR Loan as of the date of termination, breakage or other disposition shall be
due and payable in full on the date of such termination, breakage or
disposition.

(b) The unpaid principal balance of this Note, if not sooner paid or declared to
be due in accordance with the terms hereof, together with all accrued and unpaid
interest thereon and any other amounts due and payable hereunder or under any of
the Loan Documents shall be due and payable in full on the Maturity Date.

3.2 Extension of Maturity Date. Provided no Event of Default or event that with
the passage of time, giving of notice or both would become an Event of Default
exists either on the date of Borrower’s notification or on the applicable
Maturity Date, Borrower shall have the right to extend the Maturity Date to
March      , 2012 and thereafter to March      , 2013 on the following terms and
conditions:

(a) Borrower shall deliver written notice of exercise of each extension (an
“Extension Notice”) not less than forty-five (45) days prior to the applicable
Maturity Date;

(b) Borrower shall pay an extension fee in the amount of one-eighth percent
(.125%) of the outstanding principal balance of the Loan together with each
Extension Notice;

(c) As of the date of each Extension Notice and the applicable Maturity Date,
the Premises shall have an Imputed Debt Service Coverage Ratio (as defined in
the Mortgage) of not less than 1.25 to 1.0;

(d) No prior Event of Default ever has occurred;

(e) As of the date of each Extension Notice the ratio of the then “as is”
appraised value of the Premises to the Loan amount of $5,800,000 shall not
exceed sixty-five percent (65%). Prior to each Extension Notice Lender may
obtain, at Borrower’s sole cost and expense, an updated appraisal to determine
such “as is” appraised value.

3.3 Application of Payments. Prior to the occurrence of an Event of Default, all
payments and prepayments on account of the indebtedness evidenced by this Note
shall be applied as follows: (a) first, to fees, expenses, costs and other
similar amounts then due and payable to the Lender, including, without
limitation, Make Whole Costs, if any, exit fee, if any, or late charges, if any,
due hereunder, (b) second, to accrued and unpaid interest on the principal
balance of this Note, (c) third, to the payment of principal due in the month in
which the payment or prepayment is made, (d) fourth, to any escrows, impounds or
other amounts which may then be due and payable under the Loan Documents,
(e) fifth, to any other amounts then due the Lender hereunder or under any of
the Loan Documents, and (f) last, to the unpaid principal balance of this Note.
After an Event of Default has occurred and is continuing, payments may be
applied by the Lender to amounts owed hereunder and under the Loan Documents in
such order as the Lender shall determine, in its sole discretion.

3.4 Method of Payments. All payments of principal and interest hereunder shall
be paid by automatic debit, wire transfer, check or in coin or currency which,
at the time or times of payment, is the legal tender for public and private
debts in the United States of America and shall be made at such place as the
Lender or the legal holder or holders of this Note may from time to time appoint
in the payment invoice or otherwise in writing, and in the absence of such
appointment, then at the offices of the Lender at 135 South La Salle Street,
Suite 1225, Chicago, Illinois 60603. Payment made by check shall be deemed paid
on the date the Lender receives such check; provided, however, that if such
check is subsequently returned to the Lender unpaid due to insufficient funds or
otherwise, the payment shall not be deemed to have been made and shall continue
to bear interest until collected. Notwithstanding the foregoing, the final
payment due under this Note must be made by wire transfer or other immediately
available funds.

3.5 Late Charge. If any payment of interest or, except a balloon payment at
maturity, principal due hereunder is not made within five days after such
payment is due in accordance with the terms hereof, then, in addition to the
payment of the amount so due, the Borrower shall pay to the Lender a “late
charge” of four cents for each whole dollar so overdue to defray part of the
cost of collection and handling such late payment. The Borrower agrees that the
damages to be sustained by the holder hereof for the detriment caused by any
late payment are extremely difficult and impractical to ascertain, and that the
amount of four cents for each one dollar due is a reasonable estimate of such
damages, does not constitute interest, and is not a penalty.

3.6 Principal Prepayments. The portion of this Note bearing interest at the
Floating Rate may be prepaid, either in whole or in part, without penalty or
premium, at any time and from time to time upon fourteen (14) days prior notice
to the Lender. The portion of this Note bearing interest at the LIBOR Rate may
be prepaid without penalty or premium or Make Whole Costs only on the last day
of an Interest Period; provided, however, that the Borrower may prepay a LIBOR
Loan prior to such day so long as such prepayment is accompanied by a
simultaneous payment of the Make Whole Costs described in Section 2.1(c)(v)
above, plus accrued interest on the LIBOR Loan being prepaid through the date of
prepayment.

3.7 Loan Fees. In consideration of the Lender’s agreement to make the Loan, the
Borrower shall pay to the Lender a non-refundable fee in the amount of Twenty
Nine Thousand and 00/100 Dollars ($29,000.00), which shall be due and payable in
full as a condition precedent to the disbursement of proceeds under this Note.

4. SECURITY. This Note is secured by that certain: (a) Mortgage, Assignment of
Leases and Rents, Security Agreement and Fixture Filing dated as of even date
herewith, executed by the Borrower to and for the benefit of the Lender (the
“Mortgage”), creating a first mortgage lien on certain real property (the
“Premises”) legally described in Exhibit “A” attached to the Mortgage;
(b) Assignment of Rents and Leases dated as of even date herewith executed by
the Borrower to and for the benefit of the Lender (the “Assignment of Rents”);
and (c) Environmental Indemnity Agreement dated of even date herewith, jointly
and severally executed by the Borrower and the Guarantor (as hereinafter
defined) to and for the benefit of the Lender (the “Indemnity Agreement”).
Concurrently herewith Grubb & Ellis Healthcare REIT, Inc., a Maryland
corporation (the “Guarantor”) has executed that certain Guaranty of Payment
dated as of even date herewith to and for the benefit of the Lender (the
“Guaranty”). The Mortgage, the Assignment of Rents, the Guaranty, the Indemnity
Agreement and any and all other document now or hereafter given to evidence or
secure payment of this Note or delivered to induce the Lender to disburse the
proceeds of the Loan, as such documents may hereafter be amended, restated or
replaced from time to time, are hereinafter collectively referred to as the
“Loan Documents”). Reference is hereby made to the Loan Documents (which are
incorporated herein by reference as fully and with the same effect as if set
forth herein at length) for a statement of the covenants and agreements
contained therein, a statement of the rights, remedies, and security afforded
thereby, and all matters therein contained.

5. EVENTS OF DEFAULT. The occurrence of any one or more of the following events
shall constitute an “Event of Default” under this Note:

(a) the failure by the Borrower to pay (i) any installment of principal which is
not paid when due or any interest payable pursuant to this Note which is not
paid within five (5) days of the date when due, or (ii) any other amount payable
to the Lender under this Note, the Mortgage or any of the other Loan Documents
within five (5) business days after written notice to Borrower that such payment
is due in accordance with the terms hereof or thereof; or

(b) the occurrence of any “Event of Default” under the Mortgage or any of the
other Loan Documents.

6. REMEDIES. At the election of the holder hereof, and without notice, the
principal balance remaining unpaid under this Note, and all unpaid interest
accrued thereon and any other amounts due hereunder, shall be and become
immediately due and payable in full upon the occurrence of any Event of Default.
Failure to exercise this option shall not constitute a waiver of the right to
exercise same in the event of any subsequent Event of Default. No holder hereof
shall, by any act of omission or commission, be deemed to waive any of its
rights, remedies or powers hereunder or otherwise unless such waiver is in
writing and signed by the holder hereof, and then only to the extent
specifically set forth therein. The rights, remedies and powers of the holder
hereof, as provided in this Note, the Mortgage and in all of the other Loan
Documents are cumulative and concurrent, and may be pursued singly, successively
or together against the Borrower, any Guarantor hereof, the Premises and any
other security given at any time to secure the repayment hereof, all at the sole
discretion of the holder hereof. If any suit or action is instituted or
attorneys are employed to collect this Note or any part hereof, the Borrower
promises and agrees to pay all costs of collection, including reasonable
attorneys’ fees and court costs.

7. COVENANTS AND WAIVERS. The Borrower and all others who now or may at any time
become liable for all or any part of the obligations evidenced hereby, expressly
agree hereby to be jointly and severally bound, and jointly and severally:
(i) waive and renounce any and all homestead, redemption and exemption rights
and the benefit of all valuation and appraisement privileges against the
indebtedness evidenced by this Note or by any extension or renewal hereof;
(ii) waive presentment and demand for payment, notices of nonpayment and of
dishonor, protest of dishonor, and notice of protest; (iii) except as expressly
provided in the Loan Documents, waive any and all notices in connection with the
delivery and acceptance hereof and all other notices in connection with the
performance, default, or enforcement of the payment hereof or hereunder;
(iv) waive any and all lack of diligence and delays in the enforcement of the
payment hereof; (v) agree that the liability of the Borrower and each guarantor,
endorser or obligor shall be unconditional and without regard to the liability
of any other person or entity for the payment hereof, and shall not in any
manner be affected by any indulgence or forbearance granted or consented to by
the Lender to any of them with respect hereto; (vi) consent to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
the Lender with respect to the payment or other provisions hereof, and to the
release of any security at any time given for the payment hereof, or any part
thereof, with or without substitution, and to the release of any person or
entity liable for the payment hereof; and (vii) consent to the addition of any
and all other makers, endorsers, guarantors, and other obligors for the payment
hereof, and to the acceptance of any and all other security for the payment
hereof, and agree that the addition of any such makers, endorsers, guarantors or
other obligors, or security shall not affect the liability of the Borrower, any
guarantor and all others now liable for all or any part of the obligations
evidenced hereby. This provision is a material inducement for the Lender making
the Loan to the Borrower.

8. GENERAL AGREEMENTS.

8.1 Business Purpose Loan. The Loan is a business loan which comes within the
purview of Minn. Stat. Sections 47.20, Subd. 1, 47.21. The Borrower agrees that
the Loan evidenced by this Note is an exempted transaction under the Truth In
Lending Act, 15 U.S.C., §1601, et seq.

8.2 Time. Time is of the essence hereof.

8.3 Governing Law. This Note is governed and controlled as to validity,
enforcement, interpretation, construction, effect and in all other respects by
the statutes, laws and decisions of the State of Minnesota, without regard to
its conflict of laws provisions.

8.4 Amendments. This Note may not be changed or amended orally but only by an
instrument in writing signed by the party against whom enforcement of the change
or amendment is sought.

8.5 No Joint Venture. The Lender shall not be construed for any purpose to be a
partner, joint venturer, agent or associate of the Borrower or of any lessee,
operator, concessionaire or licensee of the Borrower in the conduct of its
business, and by the execution of this Note, the Borrower agrees to indemnify,
defend, and hold the Lender harmless from and against any and all damages,
costs, expenses and liability that may be incurred by the Lender as a result of
a claim that the Lender is such partner, joint venturer, agent or associate.

8.6 Disbursement. This Note has been made and delivered at St. Paul, Minnesota
and all funds disbursed to or for the benefit of the Borrower will be disbursed
in St. Paul, Minnesota.

8.7 Joint and Several Obligations. If this Note is executed by more than one
party, the obligations and liabilities of each Borrower under this Note shall be
joint and several and shall be binding upon and enforceable against each
Borrower and their respective successors and assigns. This Note shall inure to
the benefit of and may be enforced by the Lender and its successors and assigns.

8.8 Severable Loan Provisions. If any provision of this Note is deemed to be
invalid by reason of the operation of law, or by reason of the interpretation
placed thereon by any administrative agency or any court, the Borrower and the
Lender shall negotiate an equitable adjustment in the provisions of the same in
order to effect, to the maximum extent permitted by law, the purpose of this and
the validity and enforceability of the remaining provisions, or portions or
applications thereof, shall not be affected thereby and shall remain in full
force and effect.

8.9 Interest Limitation. If the interest provisions herein or in any of the Loan
Documents shall result, at any time during the Loan, in an effective rate of
interest which, for any month, exceeds the limit of usury or other laws
applicable to the Loan, all sums in excess of those lawfully collectible as
interest of the period in question shall, without further agreement or notice
between or by any party hereto, be applied upon principal immediately upon
receipt of such monies by the Lender, with the same force and effect as though
the payer has specifically designated such extra sums to be so applied to
principal and the Lender had agreed to accept such extra payment(s) as a
premium-free prepayment. Notwithstanding the foregoing, however, the Lender may
at any time and from time to time elect by notice in writing to the Borrower to
reduce or limit the collection to such sums which, when added to the said
first-stated interest, shall not result in any payments toward principal in
accordance with the requirements of the preceding sentence. In no event shall
any agreed to or actual exaction as consideration for this Loan transcend the
limits imposed or provided by the law applicable to this transaction or the
makers hereof in the jurisdiction in which the Premises are located for the use
or detention of money or for forbearance in seeking its collection.

8.10 Assignability. The Lender may at any time assign its rights in this Note
and the Loan Documents, or any part thereof and transfer its rights in any or
all of the collateral, and the Lender thereafter shall be relieved from all
liability with respect to such collateral. In addition, the Lender may at any
time sell one or more participations in the Note. The Borrower may not assign
its interest in this Note, or any other agreement with the Lender or any portion
thereof, either voluntarily or by operation of law, without the prior written
consent of the Lender.

9. NOTICES. All notices required under this Note will be in writing and will be
transmitted in the manner and to the addresses required by the Mortgage, or to
such other addresses as the Lender and the Borrower may specify from time to
time in writing.

10. CONSENT TO JURISDICTION. TO INDUCE THE LENDER TO ACCEPT THIS NOTE, THE
BORROWER IRREVOCABLY AGREES THAT, SUBJECT TO THE LENDER’S SOLE AND ABSOLUTE
ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF OR RELATED TO
THIS NOTE WILL BE LITIGATED IN COURTS HAVING SITUS IN CHICAGO, ILLINOIS. THE
BORROWER HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY COURT LOCATED
WITHIN CHICAGO, ILLINOIS, WAIVES PERSONAL SERVICE OF PROCESS UPON THE BORROWER,
AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL
DIRECTED TO THE BORROWER AT THE ADDRESS STATED IN THE MORTGAGE AND SERVICE SO
MADE WILL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT.

11. WAIVER OF JURY TRIAL. THE BORROWER AND THE LENDER (BY ACCEPTANCE OF THIS
NOTE), HAVING BEEN REPRESENTED BY COUNSEL, EACH KNOWINGLY AND VOLUNTARILY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS (A) UNDER THIS NOTE OR ANY RELATED AGREEMENT OR UNDER ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION WITH THIS NOTE OR (B) ARISING FROM ANY BANKING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS NOTE, AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. THE
BORROWER AGREES THAT IT WILL NOT ASSERT ANY CLAIM AGAINST THE LENDER ON ANY
THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE
DAMAGES.

12. WAIVER OF DEFENSES. OTHER THAN CLAIMS BASED UPON THE FAILURE OF THE LENDER
TO ACT IN A COMMERCIALLY REASONABLE MANNER, THE BORROWER WAIVES EVERY PRESENT
AND FUTURE DEFENSE (OTHER THAN THE DEFENSE OF PAYMENT IN FULL), CAUSE OF ACTION,
COUNTERCLAIM OR SETOFF WHICH THE BORROWER MAY NOW HAVE OR HEREAFTER MAY HAVE TO
ANY ACTION BY THE LENDER IN ENFORCING THIS NOTE OR ANY OF THE LOAN DOCUMENTS.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER GRANTING ANY FINANCIAL
ACCOMMODATION TO THE BORROWER.

13. CUSTOMER IDENTIFICATION — USA PATRIOT ACT NOTICE; OFAC AND BANK SECRECY ACT.
The Lender hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56, signed into law October 26, 2001)
(the “Act”), and the Lender’s policies and practices, the Lender is required to
obtain, verify and record certain information and documentation that identifies
the Borrower, which information includes the name and address of the Borrower
and such other information that will allow the Lender to identify the Borrower
in accordance with the Act. In addition, the Borrower shall (a) ensure that no
person who owns a controlling interest in or otherwise controls the Borrower or
any subsidiary of the Borrower is or shall be listed on the Specially Designated
Nationals and Blocked Person List or other similar lists maintained by the
Office of Foreign Assets Control (“OFAC”), the Department of the Treasury or
included in any Executive Orders, (b) not use or permit the use of the proceeds
of the Loan to violate any of the foreign asset control regulations of OFAC or
any enabling statute or Executive Order relating thereto, and (c) comply, and
cause any of its subsidiaries to comply, with all applicable Bank Secrecy Act
(“BSA”) laws and regulations, as amended.

14. EXPENSES AND INDEMNIFICATION. The Borrower shall pay all costs and expenses
incurred by the Lender in connection with the preparation of this Note and the
Loan Documents, including, without limitation, reasonable attorneys’ fees and
time charges of attorneys who may be employees of the Lender or any affiliate or
parent corporation of the Lender. The Borrower shall pay any and all stamp and
other taxes, UCC search fees, filing fees and other costs and expenses in
connection with the execution and delivery of this Note and the other
instruments and documents to be delivered hereunder, and agrees to save the
Lender harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such costs and expenses.
The Borrower hereby authorizes Lender to charge any account of the Borrower with
Lender for all sums due under this section. The Borrower also agrees to defend
(with counsel satisfactory to the Lender), protect, indemnify and hold harmless
the Lender, any parent corporation, affiliated corporation or subsidiary of the
Lender, and each of their respective officers, directors, employees, attorneys
and agents (each, an “Indemnified Party”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and distributions of any kind or nature (including,
without limitation, the disbursements and the reasonable fees of counsel for
each Indemnified Party thereto, which shall also include, without limitation,
reasonable attorneys’ fees and time charges of attorneys who may be employees of
the Lender or any parent or affiliated corporation of the Lender), which may be
imposed on, incurred by, or asserted against, any Indemnified Party (whether
direct, indirect or consequential and whether based on any federal, state or
local laws or regulations, including, without limitation, securities,
environmental laws and commercial laws and regulations, under common law or in
equity, or based on contract or otherwise) in any manner relating to or arising
out of this Note or any of the Loan Documents, or any act, event or transaction
related or attendant thereto, the preparation, execution and delivery of this
Note and the Loan Documents, the making or issuance and management of the Loan,
the use or intended use of the proceeds of the Loan and the enforcement of the
Lender’s rights and remedies under this Note, the Loan Documents, any other
instruments and documents delivered hereunder or thereunder, or under any other
agreement between the Borrower and the Lender; provided, however, that the
Borrower shall not have any obligation hereunder to any Indemnified Party with
respect to matters caused by or resulting from the willful misconduct or gross
negligence of such Indemnified Party. To the extent that the undertaking to
indemnify set forth in the preceding sentence may be unenforceable because it
violates any law or public policy, the Borrower shall satisfy such undertaking
to the maximum extent permitted by applicable law. Any liability, obligation,
loss, damage, penalty, cost or expense covered by this indemnity shall be paid
to such Indemnified Party on demand, and failing prompt payment, together with
interest thereon at the Default Rate from the date incurred by such Indemnified
Party until paid by the Borrower, shall be added to the obligations of the
Borrower evidenced by this Note and secured by the collateral securing this
Note. This indemnity is not intended to excuse the Lender from performing
hereunder. The provisions of this section shall survive the closing of the Loan,
the satisfaction and payment of this Note and any cancellation of the Loan
Documents. The Borrower shall also pay, and hold the Lender harmless from, any
and all claims of any brokers, finders or agents claiming a right to any fees in
connection with arranging the Loan. The Lender hereby represents that it has not
employed a broker or other finder in connection with the Loan. The Borrower
represents and warrants that no brokerage commissions or finder’s fees are to be
paid in connection with the Loan.

IN WITNESS WHEREOF, the Borrower has executed and delivered this Promissory Note
as of the day and year first above written.

 
G&E HEALTHCARE REIT FORT ROAD MEDICAL, LLC, a Delaware limited liability company
By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Its: Authorized Signatory

